Citation Nr: 0609053	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative joint disease of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In November 2005, the veteran testified at a Travel Board 
hearing, a transcript of which is of record.  At this time, 
the veteran's representative raised the issues of entitlement 
to service connection for a psychiatric disorder, back 
disorder, and a left knee disorder as secondary to the 
veteran's service connected right knee.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to increased evaluations for 
residuals of a right knee injury and degenerative joint 
disease of the right knee.  

Review of the claims file reflects that, since his December 
2003 VA joints examination, the veteran has sustained a new 
injury to his right knee and has undergone right lower 
extremity vascular surgery.  Similarly, during his November 
2005 Travel Board hearing, he testified that his right knee 
is productive of constant pain, frequent giving way, locking, 
and shifting.  

Upon consideration of the veteran's various diagnoses, the 
Board cannot render an informed decision concerning the level 
of disability caused by his service-connected disorders in 
the absence of specific medical information regarding 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the Board finds that the veteran should be afforded 
an additional VA examination in order to better delineate his 
various disorders and assess the severity, symptomatology, 
and manifestations of his service-connected right knee, 
including any complications.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).  Moreover, VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  

The Board also notes that review of the claims file, to 
include the veteran's November 2005 hearing testimony, 
indicates that he has been hospitalized and is in receipt of 
ongoing treatment.  Although it was requested on behalf of 
the veteran that he be provided 60 days to submit additional 
medical evidence, no additional evidence received subsequent 
to the date of the hearing has been associated with the 
claims file.  Therefore, any additional medical records, to 
include inpatient treatment reports, pertinent to the issue 
on appeal should be obtained for an adequate determination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With any needed assistance from the 
veteran, the RO should seek all VA and 
private medical records identified by the 
veteran as pertinent to his claim.  The 
veteran should attempt to obtain these 
records himself, if possible, in order to 
expedite the appeal.  

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination in order to 
determine the current manifestations of 
his service-connected right knee 
disorder.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner is 
requested to offer an opinion with 
supporting analysis as to the degree of 
impairment resulting from the veteran's 
right knee disorder.  

a)  What are the veteran's extension and 
flexion of the right knee? 

b)  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the right knee joint?  If 
so, do any of these factors result in 
additional limitation of motion of the 
knee? 

c)  Does the veteran have any recurrent 
instability or lateral subluxation of the 
right knee as the result of his 
degenerative joint disease?  Is this 
instability or subluxation slight, 
moderate, or severe? 

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.


3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

